The conviction is for the unlawful possession of equipment for the manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of three years.
The Act of the Thirty-sixth Legislature, chap. 78, sec. 1 and 2, which denounced the offense of which the appellant was convicted was amended *Page 550 
by the Thirty-seventh Legislature, Second Called Session, chap. 61, and while some of the other offenses named in the original Act were re-enacted the one in question was omitted, thereby repealing that phase of chap. 78, supra.
The result of the repeal is to abate the prosecution. This by virtue of an express provision of the statute. Penal Code, Art. 16. See also Cox v. State, 90 Tex.Crim. Rep., 234 S.W. Rep., 531.
The judgment of the trial court is reversed and the prosecution ordered dismissed.
Dismissed.